Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 17 February 1783
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John


Sir
Amsterdam the 17. feby. 1783.

None of yoúr Excellency’s favours to answer Since our Last of 2 Janny. whereby we acquainted yoúr Excellency the Compleating of the £[₶]400/M Desired by Mr: Grand at Paris. the drafts we paid of Boƒ2200.— accepted by yoúr Excellency. and the distribútion of Obligations during the month of December. amounting to a Sum of ƒ24000.—.
Having Since wrote to his Excellency Robert Morris Esqr. we advised him that in the Course of the month of Jany. we distributed again Several Obligations amounting to ƒ18000.—.
We also receiv’d a Letter of his Excellency of 27th. noṽ wherein he acquaints ús of Several drafts Done on ús for the amount of Fifty Thousand Seven hundred and Six Current florins. which Shall all be duely paid. being 8. thereof presented and accepted before we received his Excellency’s advice.
Messs. John de Neufville & Son have deliverd us a note of 7 Coupons paid by them for yoúr Excellen. account as.


N
95
}
Each of ƒ25.—.— due 1st Septr.1782. amt. . . . . to
ƒ175.—



96



98



99



167



169



170





for Several postage of Letters
“ 4.10—






together ƒ179.10—


bút as we have no order of yoúr Excellency to pay this. we Shall be very glad to receive it as Likewise yoúr further approbation on any other demands these Gentlemen might do on ús
We have the Honoúr to remain with a perfect Consideration / Sir / Yoúr Excellys. most obedt. / most humb Servants.

Wilhem & Jan Willink.
Nics. & Jacob van Staphorst.
de la Lande & fynje
